UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7597



ERIC MAURICE RICHARDSON,

                                            Plaintiff - Appellant,

          versus


PAUL F. KRADEL, Chief Psychologist; DOCTOR
RAJAU, Psychologist,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-1543-S)


Submitted:   February 12, 1998             Decided:   March 4, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Maurice Richardson, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Wendy Ann Kronmiller, Assistant Attorney General,
Baltimore, Maryland; Frederick William Goundry, III, VARNER &
KASLICK, Frederick, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Richardson v. Kradel, No. CA-97-1543-S (D. Md. Oct. 1,
1997). We deny Appellant's motion for appointment of counsel. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2